Citation Nr: 0618038	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for deep vein thrombosis 
(DVT) of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 2004, it was remanded to the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDING OF FACT

 DVT was not incurred in or aggravated by any incident of 
active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
DVT are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 
1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).
Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By rating decision dated November 2001, the RO denied the 
veteran's claim for service connection for DVT.  A March 2004 
post-remand RO letter fully provided notice of elements of 
the evidence required to substantiate claims for service 
connection and advised the veteran of the allocation of  
responsibility for obtaining such evidence.  Subsequent to 
the VA's advisement to the veteran of what evidence would 
substantiate the claim, the allocation of responsibility for 
obtaining such evidence, and advising the veteran that he 
should submit all relevant evidence, de novo review of the 
claim was accomplished in February 2005, and a Supplemental 
Statement of the Case ("SSOC") was issued.  

The rating decisions on appeal, the March 2003 Statement of 
the Case ("SOC"), and the February 2005 Supplemental 
Statement of the Case ("SSOC") provided the veteran with 
specific information as to why the claim was being denied and 
of the evidence that was lacking.  The March 2003 SOC and 
February 2005 SSOC supplied the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran authorized VA to obtain and the VA 
obtained private medical records.  The veteran indicated that 
he had been treated by Jackson, Mississippi and Philadelphia, 
Pennsylvania VA health facilities, and the treatment records 
were received and reviewed through November 2004.  Service 
medical records (SMRs) were also obtained and reviewed.

The RO reviewed all VA treatment records and issued an SOC in 
March 2003 and an SSOC in February 2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA examination 
was provided to the veteran in November 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analysis

The veteran seeks service connection for DVT, which he 
contends is associated with chronic left leg and ankle 
swelling he experienced in service.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
relationship between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Private medical records show that the veteran was first 
diagnosed with DVT in October 1997 after presenting with 
symptoms of pain and itching in the right leg and occasional 
shortness of breath.  The veteran has received ongoing 
treatment for DVT from both private and VA outpatient 
treatment facilities.  This evidence satisfies the first 
element of establishing service connection under Pond.

However, the record contains no evidence to support the 
second element under Pond, i.e., service incurrence or 
aggravation of an injury or disease that is associated with 
the veteran's current disability.  

SMRs document that the veteran first complained of a swollen 
right ankle after experiencing an injury in December 1975.  
He was diagnosed with an ankle sprain and treated with an 
anti-inflammatory analgesic.  

The veteran did not complain of an ankle problem again until 
over a year later in March 1977, when he presented with a 
swollen right ankle.  He was diagnosed with an ankle sprain, 
placed on a 48 hour suspension from physical training, and 
his ankle was wrapped. 

Three months later, in July 1977, the veteran presented twice 
with bilateral ankle swelling.  At his initial visit, his 
ankles were wrapped and he was returned to duty.  At his 
second visit, he was given an anti-inflammatory agent.

In September 1977, the veteran complained of a swollen right 
ankle and bilateral ankle pain.  He was referred to a medical 
officer who diagnosed the veteran with chronic right ankle 
sprain and treated him with an anti-inflammatory agent, pain 
medication, and a 15-day profile.  Between September and 
October 1977, the veteran returned to the medical aid station 
three more times, requesting additional pain medication 
and/or an extended profile.  The profile was extended once 
for an additional 15 days.  However, in October 1977 after a 
physical examination, the medical officer determined that the 
veteran's ankles were then normal and placed him on a thirty-
day program to progressively build up his running distance.

In the November 1982 periodic physical examination, the 
veteran indicated that he had a history of right ankle sprain 
since 1975.

In April 1985, the veteran complained of right foot and ankle 
pain.  The medical provider observed edema and tenderness of 
a tendon, diagnosed the veteran with tendonitis, and 
prescribed him an anti-inflammatory analgesic.  SMRs show no 
further complaints or treatments for the tendonitis.

SMRs are otherwise silent for complaints, diagnoses, or 
treatments of ankle conditions.

As for left leg swelling, SMRs show that beginning in 
February 1989, the veteran made numerous medical visits for 
brown spots and itching on his legs and for swollen knees.  
However, in September 1990, his knee condition was diagnosed 
as patellar femoral syndrome.  The November 2004 VA examiner 
observed that SMRs showed that these spots were fungal in 
nature.

This clinical evidence shows that over an eight-month period 
from March to October 1977, the veteran experienced a chronic 
right ankle sprain that successfully resolved with 
conservative treatment and did not recur during the remainder 
of the veteran's service career.  Because no evidence shows 
that the veteran experienced continual ankle swelling over 
the remainder of his time in service from November 1977 to 
May 1992, the evidence does not support a finding that he had 
chronic ankle swelling after October 1977.  Moreover, in May 
1992, the veteran did not report ankle swelling on his 
retirement medical questionnaire, and the examiner did not 
observe such condition at the veteran's retirement physical 
examination.

Thus, because the etiology of the veteran's chronic ankle and 
leg conditions in service were attributed to causes other 
than venous insufficiency, the record contains no evidence to 
support the second element under Pond, i.e., service 
incurrence or aggravation of an injury or disease that is 
associated with the veteran's current disability.

Finally, there is no medical evidence of a nexus or 
relationship between the claimed in-service ankle disease or 
injury and DVT.  The November 2004 VA examiner observed that 
SMRs contain no impression that the veteran's in-service 
ankle swelling was due to venous insufficiency.  Although the 
VA examiner acknowledged that chronic lower leg ankle 
swelling is a symptom consistent with venous insufficiency, 
he noted that this association was never made by the service 
physician who examined the veteran at the time the veteran 
presented with this symptom, and that no intervening medical 
records ruled in or ruled out venous vascular disease before 
1997.  The VA examiner concluded that under these 
circumstances, it would be speculative to find a nexus 
between the veteran's current DVT and his in-service 
bilateral swelling of the lower legs.

At the March 2006 Board hearing, the veteran argued that the 
November 2004 VA examiner's opinion was conflicted because 
first the examiner stated that the veteran's complaints were 
consistent with venous insufficiency, but then stated that no 
diagnosis could be made without speculation.  The veteran 
further argued that the VA examiner's opinion was deficient 
because it did not provide a nexus opinion and should be 
remanded for clarification.

The VA examiner stated that although bilateral chronic 
swollen ankles may be a symptom of venous insufficiency, he 
would not speculate whether the veteran's episode of chronic 
swollen ankles in service in 1977 was due to venous 
insufficiency.  He further observed that the service medical 
providers who treated the veteran's swollen ankles did not 
identify venous insufficiency as a possible cause of the 
veteran's swollen ankles.  Under such circumstances, it was 
proper for the VA medical examiner not to give a nexus 
opinion because any such opinion would have been speculative.  

To avoid being speculative, a nexus opinion must be based on 
the veteran's medical history, the examiner's personal 
examination and testing of the veteran, and the reports of 
examinations and testing of the veteran of other medical 
professionals.  As indicated by the VA examiner, an 
examination or test by the veteran's service medical 
providers ruling in or ruling out DVT as the cause of the 
veteran's in-service swollen ankles was missing here, making 
any nexus opinion about the veteran's current DVT and his in-
service episode of swollen ankles speculative.

Although the veteran claims that his DVT is associated with 
the bilateral ankle swelling he incurred during service, his 
opinion regarding nexus is insufficient.  As a lay person, he 
is not qualified to provide a medical opinion.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997),aff'd, 142 F.3d 1434 
(Fed.Cir.1998) (stating that lay persons are "generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms"); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. 

For these reasons, the veteran's claim for service connection 
for DVT must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

ORDER

Service connection for deep vein thrombosis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


